TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00227-CV


In re Rhyan Technology Services, L.L.C. and E. William Rhyan




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R
		Relators' second motion for emergency relief is granted.  All proceedings in the court
below are stayed pending this Court's determination of relators' petition for writ of mandamus.
		It is so ordered April 28, 2009.


  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Waldrop and Henson